—In an action, inter alia, to recover damages for fraud and breach of contract, the defendants appeal from an order of the Supreme Court, Nassau County (DeMaro, J.), dated March 26, 1998, which denied their motion to compel the disclosure of the plaintiff’s New York State and Federal income tax returns.
Ordered that the order is affirmed, with costs.
It is well established that the “[c]ourts do not favor disclosure of income tax returns without some showing that the particular information in tax returns has some specific application to the case or that other sources of information are likely to be inaccessible or unproductive” (Active Fire Sprinkler Corp. v American Home Assur. Co., 203 AD2d 218; see also, Walter Karl, Inc. v Wood, 161 AD2d 704, 705; Zimmer v Cathedral School, 204 AD2d 538, 539). Here, the defendants failed to *383sustain their burden of showing that the disclosure of the plaintiffs tax returns was warranted (see, Grossman v Lacoff, 168 AD2d 484; BRS & W Assocs. v Grace & Co., 156 AD2d 249; Law Offs. of Bernard v DiLorenzo, 80 AD2d 701). Accordingly, it was not an improvident exercise of discretion to deny the defendants’ motion. S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.